Title: Francis Adrian Van der Kemp to Thomas Jefferson, 24 March 1816
From: Van der Kemp, Francis Adrian
To: Jefferson, Thomas


          
            Sir!
             Olden barneveld 24 March 1816.
          
          The manÿ condescending proofs, which I received from your politeness, imbue me with the confidence to Sollicit another favour from your kindness. I know too well, I can have no claims, but that, which originates in your indulgence—and in your ardent wish to promote the indagation of truth. About three years past I Spend a few days with my old respected friend at Quincÿ, whom you, perhaps, know, that continues to favour me with his affectionate esteem. Various topics of literature were then freely discussed—and—as I enjoy’d his full confidence—Some of a more Serious cast. He had then lately received from you a Syllabus, exhibiting your view on a most momentous Subject—Developing it in part, he favoured me at last with its perusal for a few moments: I was Surprised with this new point of view and deemed it deserving a f more full consideration. I requested a copÿ: this was peremtorly refused, as He was not at liberty to keep one for himself, and was resolved not to violate this Sacred truth. Its memory was nearly erased from my mind, at least its traces were So faint, that recollection was not powerful enough, to call up again its Summarÿ. This Spring I received—with a parcel of Books—among whom The Month: Repos. of  Theol: and Gen: Literat: which by its candour would entertain you in a moment of leisure, Belsham’s Mem. of my late friend Th. Lindseÿ—in which Pag. 539 I once more did See your Views of Christianity—Some what in a cloud—I wrote on the blank page at P. 539 “I have Seen this view with Surprise and delight, and regret, that I was not permitted to copy it. It Showeth an unprejudiced Inquirer, and a Sincere lover of truth.”
          Actuated by the Same motives, which impelled you to that communication, I now Sollicit, to grant me the favour of the Same Sight, with which you honoured my friend—under what restrictions—you maÿ please to command I will engage to adhere faithfully to these—even—if required—to return it uncopied—I request in Such a case only the permission, of extracting its leading features. But could you look at it as So much interesting, as I consider it, then you would allow me its copying, with the Liberty to Send it to mÿ correspondents in England—for insertion in the Month. Rev. when it shall open the waÿ for its more full and impartial discussion. I would forbear to hint even at your  name, till you Self Should have given leave. I doubt not or it must do good.
          Having in view, if my days are prolonged, to draw up a historÿ of J. C. it would be of great use to me, to contemplate the whole in this new point. If after all prudence dictates  to decline my demand, I Shall not be hurted by it—but then yet I Should not regret my application, if by it you was induced to communicate this plan for discussion, to one of your European friends—and then Great-Brittain again must be the Spot where it Shall appear.
          I was yesterday gratified with a few lines of my old respected friend—His Strength fails—his Ladÿ is on the decline, and Shall, I apprehend, Sink under this Severe attack of illness—and He would not Survive  Her long—She is indeed an accomplished woman! So my old friends go awaÿ—Pensionary  de Gyzelaer—my oldest friend Dr. Toulmin—at the time, he intended—as his legacÿ—to publish my corrected Sketch on the Achaic Republic—Both gone! and if these Worthies follow—I am nearly left alone.
          I expect, ere long, the criticisms of de Witt Clinton upon my Philosophical Researches which you have Seen in embryo—and which my young friend C. Eliot, after the correction of the Idiom, intended to publish, had he not been prevented by death—Now theÿ remain with the rest of my lucubrations here—to be burned in the tomb of the capulets.
          I am informed by my correspondents in Europe, that my Sketch on the moral and Physical causes—which I corrected and enlarged by the hints with which you honoured me, begins to attract Some notice. I Should rejoyce, if Such a momentous work was undertaken; then I Should reap a large and honourable recompence.
          I dare not encroach longer on your precious time, but confide, that you will not misinterpret the Liberty, which I have taken. Permit me without anÿ further apologÿ to assure you, that I remain with unabated respect and the highest consideration
          
            Sir! Your most obed: humble Servant
            Fr. Adr. van der Kemp
          
        